DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election with traverse of Species 1 shown in Figs. 1A-1C and Claims 1-9 in the response to restriction requirements filed 07/12/22 is acknowledged. 
Per Applicant, a ground for traversal is reserving a right for a petition to examine both species, since Applicant believes that it would not be a serious burden for an examiner to examine both species. 
Based on the search conducted, revealing a small number of relevant prior arts for the current application, Examiner agrees with the Applicant related to a burden, though does not agree with a way the traversal is presented.

Status of Claims
Claims 1-17 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surrounding side wall encloses a portion of the connecting board from an outer edge of the connecting board”, as Claim 1 recites, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Sentence 3 of paragraph 0031 of the published application (US 2020/0393292) identifies housing by number 100, which is incorrect – through the application, except for this sentence, the housing is shown by number 110.
Paragraph 0031 of the published application recites: “The surrounding side wall 1122 encloses a portion of the connecting board 111 from an outer edge of the connecting board 111”. The sentence is unclear, since an outer edge of the connecting board 111 is still a part of the connecting board, and the surrounding side wall 1122 is disposed outside the connecting board 111, preventing it from separating one part of the connecting board from another.
Appropriate corrections/clarifications are required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites (line 6): “an disposing opening”. Examiner suggests changing the recitation to: “a disposing opening”.
Claim 10 recites: “a board, disposed on the connecting board of the housing and has a pressing surface”. Examiner suggests changing the recitation to: “a board, disposed on the connecting board of the housing and having a pressing surface”, or to: “a board, disposed on the connecting board of the housing, has a pressing surface”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 10: Claim 1 (lines 7-8) and Claim 10 (lines 8-10) recite: “surrounding side wall encloses a portion of the connecting board from an outer edge of the connecting board”. 
The recitation is unclear for the same reason that is explained in the objection to paragraph 0031 of the published application.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Figs. 1A-1B and their descriptions in the specification, other than that of paragraph 0031 mentioned in the objection to the specification, the above limitations of Claims 1 and 10 were interpreted as: “surrounding side wall surrounds at least a portion of the connecting board”, or as: “surrounding side wall surrounds a portion of the connecting board at an outer edge of the connecting board”.
In re Claims 5 and 14: Claims 5 and 14 recite: “the encapsulating body has a surrounding shape conformed to the surrounding side wall”. The recitation is unclear, since the surrounding sidewall is longer than the encapsulating body; moreover, an internal part of the surrounding side wall has a shape being different than an outer shape of the encapsulating body. 
Although paragraph 0015 of the published application has a similar statement, it is understandable, since it refers to the drawings, while the claim shall be clear by itself. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 5 was interpreted as: “the encapsulating body has a surrounding shape conformed to an adjacent portion of the surrounding side wall”.
In re Claim 13: Claim 13 recites: “the encapsulating body is adhered to the surrounding side wall”. The recitation is unclear, since Claim 13 depends on Claim 10, which does not recite “a surrounding side wall”, but recites: “first (or second) surrounding side wall”.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 13 was interpreted as: “the encapsulating body is adhered to the first surrounding side wall”.
In re Claims 2-4, 6-9, 11-12, and 15-17: Claims 2-4, 6-9, 11-12, and 15-17 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or on Claim 10.

Allowable Subject Matter
Claims 1 and 10, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claims 1 and 10: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claims 1 and 10 as interpreted: 
Such combination of prior arts of records as Sato (US 5,376,860) and Ohashi (US 10,319,897) teaches most limitations of Claim 1 as interpreted (when a plurality of solder regions 23 of Sato are viewed as a metal connecting board), except for the limitation related to a plurality of fixing members configured to fix the board on the connecting board, since the connecting board of Sato does not require additional fixing members being inherently connected to the board 35a of Sato. Other prior arts of record shown below do not cure the above deficiency.
Such combination of prior arts of records as Ohashi and Sato (US 2020/0200885, Sato-1, hereafter) - or Itayama (US 2018/0226564) and Sato-1- teaches most limitations of Claim 10 as interpreted (with Sato teaching a metallic housing), but does not teach at least a limitation related to the plurality of fixing members and does not teach how the board is attached on the housing. Although Wilt et al. (US 9,505,031) teaches attachment between different elements of an ultrasonic transducer using screws (as fixing members), it is not obvious to modify Ohashi/Sato (or Itayama/Sato) device per Wilt, since there is no clear motivation in any of the arts in using screws for connecting the board and the housing – in the case of devices of Ohashi or Itayama, it would have been more obvious using a glue/adhesive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Lee et al. (US 2020/0395529) teaches many limitations of Claims 1 and 10, but it is subjected to exceptions under 35 U.S.C. 102(b) as belonging to the same assignee to which the current application belongs. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/20/22